Citation Nr: 1707699	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-47 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for right upper extremity radiculopathy, rated 20 percent disabling prior to August 16, 2012 and 40 percent disabling since that date.

2.  Entitlement to an initial rating higher than 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating higher than 20 percent for left lower extremity radiculopathy.

4.  Entitlement to an increased rating for headaches with dizziness, rated 10 percent disabling prior to April 17, 2012 and 30 percent disabling since that date.

5.  Entitlement to an increased rating for degenerative arthritis of the cervical spine, rated 20 percent disabling prior to August 16, 2012 and 30 percent disabling since that date.

6.  Entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine, rated 10 percent disabling prior to August 16, 2012 and 20 percent disabling since that date.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1999.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for headaches with dizziness, denied entitlement to a rating in excess of 20 percent for the service-connected cervical spine disability (identified as residuals of C-5 fracture with spondylosis and mild central canal narrowing), and denied entitlement to a rating in excess of 10 percent for the service-connected thoracolumbar spine disability (identified as degenerative disc disease, T-11 and L3-4).

In his December 2010 notice of disagreement (NOD), the Veteran requested a hearing before a Decision Review Officer (DRO) with respect to the issues of entitlement to increased ratings for the service-connected headaches, cervical spine disability, and thoracolumbar spine disability.  He withdrew this DRO hearing request in February 2012 (see a February 2012 letter from the Veteran's representative).

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on "Appeal to Board of Veterans' Appeals" forms (VA Form 9) dated in December 2009, May 2012, April 2013, and February 2014.  He withdrew his Board hearing request in June 2015 (see a June 2015 letter from the Veteran's representative).

In a September 2012 rating decision, the RO made the following determinations: granted service connection for right upper extremity radiculopathy and assigned an initial 20 percent disability rating, from August 16, 2012; granted service connection for right and left lower extremity radiculopathy and assigned initial 20 percent disability ratings, both from May 21, 2012; granted an increased (30 percent) disability rating for headaches with dizziness, from April 17, 2012; granted an increased (30 percent) disability rating for the service-connected cervical spine disability, from August 16, 2012; and granted an increased (20 percent) disability rating for the service-connected thoracolumbar spine disability, from August 16, 2012.

In a February 2013 decision, a DRO assigned an effective date of March 8, 2010 for the grant of service connection and 20 percent ratings for right upper extremity radiculopathy and right and left lower extremity radiculopathy.  The DRO also assigned a 40 percent disability rating for right upper extremity radiculopathy, from August 16, 2012.

In June 2016, the Board expanded the appeal to include the inferred issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU issue and the higher initial rating and increased rating issues on appeal for further development.

The Board notes that the Veteran's representative submitted an NOD in December 2012 with respect to the higher ratings assigned in the September 2012 rating decision and the effective dates awarded for the higher ratings.  A statement of the case (SOC) was issued in February 2013 which included the issues of entitlement to an increased rating for right upper extremity radiculopathy (rated 20 percent disabling from April 17, 2012 and 40 percent disabling from August 16, 2012) and entitlement to increased ratings for right and left lower extremity radiculopathy (rated 20 percent disabling from May 21, 2012).  The Veteran subsequently submitted a substantive appeal (VA Form 9) in April 2013.  Moreover, the Veteran's representative expressed disagreement with the February 2013 decision with respect to the effective date assigned for the 40 percent rating for right upper extremity radiculopathy.  An SOC pertaining to this matter was issued in December 2013 and a substantive appeal (VA Form 9) was submitted in February 2014.  The issues of entitlement to higher ratings for radiculopathy of the right upper extremity and right and left lower extremities and entitlement to an earlier effective date for the grant of a 40 percent rating for right upper extremity radiculopathy were all certified to the Board (via a "Certification of Appeal" form, VA Form 8).

The issues of entitlement to higher initial ratings for right upper extremity radiculopathy and right and left lower extremity radiculopathy are all before the Board as part of the claims for increased ratings for the service-connected cervical spine and thoracolumbar spine disabilities.  The grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has not included the separate issue of entitlement to an effective date earlier than August 16, 2012 for the grant of a 40 percent rating for right upper extremity radiculopathy because, in essence, the DRO granted a staged rating for the service-connected right upper extremity radiculopathy by way of the February 2013 rating decision.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings).  The Board's adjudication of the higher initial rating and increased rating issues listed above will include consideration of, among other things, whether higher ratings for the service-connected right upper extremity radiculopathy and right and left lower extremity radiculopathy are warranted at any time during the claim period (to include during the period prior to August 16, 2012).

Lastly, in an October 2009 decision the Committee on Waivers and Compromises at the RO in St. Paul, Minnesota denied the Veteran's request for a waiver of the recovery of indebtedness in the amount of $6,475.00.  Also, the RO denied entitlement to increased ratings for right shoulder impingement syndrome, a right middle finger injury, and a left middle finger injury by way of an October 2013 rating decision.  The Veteran submitted timely NODs with the October 2009 and October 2013 decisions and SOCs were issued in December 2015 and September 2016.  The Veteran did not submit a substantive appeal and these issues have not been certified to the Board for appellate review.  Hence, the increased rating and waiver issues listed in the December 2015 and September 2016 SOCs are not before the Board.  


FINDINGS OF FACT

1.  The Veteran's left upper extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the middle and lower radicular groups since April 17, 2012, but there is no evidence of any left upper extremity neurological impairment prior to that date.

2.  Prior to August 16, 2012, the Veteran's right upper extremity radiculopathy was manifested by no more than mild neuralgia of the upper radicular group.

3.  Since August 16, 2012, the Veteran's right upper extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the upper, middle, and lower radicular groups.

4.  The Veteran's right lower extremity radiculopathy has been manifested by no more than moderate neuralgia of the sciatic nerve.

5.  The Veteran's left lower extremity radiculopathy has been manifested by no more than moderate neuralgia of the sciatic nerve.

6.  The Veteran's headaches with dizziness are manifested by frequent completely prostrating attacks, productive of severe economic inadaptability.

7.  Prior to August 16, 2012, the Veteran's degenerative arthritis of the cervical spine resulted in limitation of cervical spine flexion to 30 degrees, with pain at 30 degrees; there were competent and credible reports of temporary flare ups of cervical spine symptoms, but there was no significant and sustained additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there was no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS).

8.  Since August 16, 2012, the Veteran's degenerative arthritis of the cervical spine has not resulted in spinal ankylosis and there have been no incapacitating episodes due to IVDS.

9.  Prior to April 17, 2012, the Veteran's degenerative disc disease of the thoracolumbar spine resulted in limitation of flexion of the thoracolumbar spine to 80 degrees, limitation of extension to 22 degrees, limitation of right lateral flexion to 26 degrees, limitation of left lateral flexion to 24 degrees, and limitation of right and left lateral flexion to 30 degrees; there was pain at the end points of flexion, extension, and right and left lateral flexion; there were competent and credible reports of temporary flare ups of thoracolumbar spine symptoms, but there was no significant and sustained additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there was no spinal ankylosis or incapacitating episodes due to IVDS.

10.  Since April 17, 2012, degenerative disc disease of the thoracolumbar spine has resulted in limitation of flexion of the thoracolumbar spine to 50 degrees, with pain beginning between 30 and 35 degrees; there have been competent and credible reports of flare ups of back symptoms which have resulted in additional functional loss/impairment; there has been no spinal ankylosis or incapacitating episodes due to IVDS.

11.  The Veteran is now service-connected for the following disabilities: right upper extremity radiculopathy, rated 40 percent disabling; left upper extremity radiculopathy, rated 20 percent disabling; headaches with dizziness, rated 50 percent disabling; degenerative arthritis of the cervical spine, rated 30 percent disabling; right lower extremity radiculopathy, rated 20 percent disabling; left lower extremity radiculopathy, rated 20 percent disabling; degenerative disc disease of the thoracolumbar spine, rated 40 percent disabling; right shoulder impingement syndrome, rated 10 percent disabling; a left middle finger injury, rated 10 percent disabling; and a right middle finger injury, rated 10 percent disability.  His combined disability rating is now 100 percent.

12.  The Veteran's service-connected disabilities do not preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no higher, since April 17, 2012, for left upper extremity radiculopathy, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8510, 8710 (2016).

2.  The criteria for an initial rating higher than 20 percent, prior to August 16, 2012, and an initial rating higher than 40 percent, since August 16, 2012, for right upper extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8510, 8511, 8512, 8513, 8710 (2016).

3.  The criteria for an initial rating higher than 20 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8520, 8720 (2016).

4.  The criteria for an initial rating higher than 20 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8520, 8720.

5.  The criteria for a 50 percent rating for headaches with dizziness are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2016).

6.  The criteria for a rating in excess of 20 percent, prior to August 16, 2012, and a rating in excess of 30 percent, since August 16, 2012, for degenerative arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2016).

7.  The criteria for a rating in excess of 10 percent, prior to April 17, 2012, for degenerative disc disease of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235, 5243 (2016).

8.  The criteria for a 40 percent rating (but no higher), since April 17, 2012, for degenerative disc disease of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235, 5243.

9.  The criteria for a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With respect to the appeal for higher initial ratings for right upper extremity radiculopathy and right and left lower extremity radiculopathy, the appeal arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As for the claim for increased ratings for the service-connected headaches and cervical spine and thoracolumbar spine disabilities and the claim for a TDIU, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in April 2010 and February 2013, the RO notified the Veteran of the evidence needed to substantiate his claims for increased ratings for headaches and the service-connected cervical spine and thoracolumbar spine disabilities and for a TDIU.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2010 and February 2013 letters.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The April 2010 letter told the Veteran that evidence of worsening could substantiate the increased rating claims.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claims and was provided with specific examples.  The April 2010 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disabilities had worsened.

The April 2010 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the conditions, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any pertinent VA medical treatment.  In addition, he was afforded VA examinations to assess the severity of his service-connected headaches and cervical spine, thoracolumbar spine, and neurological disabilities.

In its June 2016 remand, the Board instructed the agency of original jurisdiction (AOJ) to ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, schedule the Veteran for a VA headache examination and a VA Social and Industrial Survey, and issue a new supplemental statement of the case (SSOC).  In July 2016, the AOJ sent a letter to the Veteran and asked him to complete a formal application for a TDIU.  A copy of the appropriate form (VA Form 21-8940) was included with the letter.  The Veteran failed to respond to the letter, did not submit any completed VA Form 21-8940, and has not otherwise provided any information pertaining to his education, employment history, or earnings.

In September 2016, the AOJ attempted to contact the Veteran by telephone on two occasions in order to schedule the examinations requested in the June 2016 remand.  The AOJ was unable to contact the Veteran.  Hence, a letter was sent to the Veteran in September 2016, but he never responded to the letter.  The Veteran's claims were then readjudicated by way of an October 2016 SSOC and the case was returned to the Board.

As explained in the decision below, the Board is granting the maximum schedular rating of 50 percent for the Veteran's headaches during the entire claim period.  This rating contemplates all possible symptoms associated with the headaches and their overall impact upon employment.  Moreover, the Veteran failed to submit a completed application for a TDIU (VA Form 21-8940) or otherwise report his employment history and earnings.  The most recent evidence of his employment status reflects that although his service-connected disabilities impact his ability to work, he has nonetheless remained employed and is apparently still employed on a full time basis.  In the absence of evidence to the contrary, a TDIU is not warranted if the Veteran remains gainfully employed.  Therefore, the Board finds that a new VA headache examination and a VA Social and Industrial Survey are not necessary at this juncture, that the Veteran is not prejudiced by the absence of these examinations, and that the Veteran's claims may be decided based upon the evidence of record.

Hence, with respect to the appeal for higher initial ratings for right upper extremity radiculopathy and right and left lower extremity radiculopathy, the claims for increased ratings for headaches and the service-connected cervical spine and thoracolumbar spine disabilities, and the claim for a TDIU, the AOJ substantially complied with all of the Board's June 2016 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the matters decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

I. Higher Initial Ratings/Increased Ratings

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's degenerative arthritis of the cervical spine is rated under 38 C.F.R. § 4.71a, DC 5237 as a cervical strain.  His degenerative disc disease of the thoracolumbar spine is rated under 38 C.F.R. § 4.71a, DC 5235 as vertebral fracture or dislocation.  Under the applicable criteria, disabilities rated under DCs 5235 and 5237 are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a , DCs 5235, 5237.
Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note (2) provides that normal forward flexion, extension, and left and right lateral flexion of the cervical spine are all zero to 45 degrees and left and right lateral rotation of the cervical spine are both zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is to zero to 90 degrees and extension and left and right lateral flexion and rotation of the thoracolumbar spine are all zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combine range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§  4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Moreover, the joints involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's right upper extremity radiculopathy is rated under 38 C.F.R. § 4.124a, DC 8710 as neuralgia of the upper radicular group (fifth and sixth cervicals).  Neuralgia of the upper radicular group is rated based on paralysis under DC 8510.  Under DC 8510, the following ratings apply: a 20 percent rating is warranted for mild incomplete paralysis of both the minor and major extremity; a 30 percent and 40 percent rating is warranted for moderate incomplete paralysis of the minor and major extremity, respectively; a 40 percent and 50 percent rating is warranted for severe incomplete paralysis of the minor and major extremity, respectively; and a 60 percent and 70 percent rating is warranted for complete paralysis of the minor and major extremity, respectively, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected.  38 C.F.R. § 4.124a , DC 8510.

The Veteran's right and left lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, DC 8720 as neuralgia of the sciatic nerve.  Neuralgia under DC 8720 is rated as paralysis of the sciatic nerve under DC 8520.  Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a , DC 8520.

The rating schedule provides guidance for rating neurological disabilities.  With regard to rating neurological disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran's headaches with dizziness are rated under 38 C.F.R. § 4.124a, DC 8100 as migraine headaches.  Under DC 8100, migraines are rated as follows: a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating".  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In the present case, private treatment records dated in February and March 2010 include reports of neck, back, right upper extremity, and right lower extremity pain.  The neck pain was sharp in nature, 8/10 in severity, and radiated into the right forearm.  The right upper extremity pain was constant, burning and tingling in nature and radiated into the first two digits of the right hand.  There was also decreased arm and grip strength and numbness and tingling in the right hand.  The back pain was located in the right lumbar region, was sharp/tender/throbbing in nature, was 6/10 in severity, and intermittently radiated down the posterior aspect of the right lower extremity.  There was also occasional muscle spasms and intermittent numbness and tingling in the right leg.  Overall, the Veteran's pain ranged from 2-8/10 in severity, was aggravated by standing, sitting, walking, and positional changes, and was alleviated by heat and massage therapy.  There was no swelling or color changes to the upper or lower extremities, no bowel or bladder dysfunction, and the Veteran had not undergone any back surgery.

Examinations revealed that the Veteran was in no acute distress.  There was tenderness to palpation on both sides of the cervical musculature and on the transverse process of the lumbosacral spine, neck pain which radiated down the right arm, and midline lower back pain which intermittently radiated to both legs (worse on the right), but there were no muscle spasms and no vertebral point tenderness.  The ranges of cervical and thoracolumbar spinal motions were normal, the Veteran's gait was normal, muscle tone and strength was normal in all extremities, and grip strength was normal bilaterally.  There was tingling of the right arm and leg, but no numbness.  There were no focal neurological deficits, but deep tendon reflexes were mildly decreased on the right.  Straight leg raise testing was positive bilaterally.  MRIs of the neck and back revealed mild degenerative changes in most of the cervical spine, mild central canal narrowing from C2-C3 through C6-C7, neural foraminal narrowing of the cervical spine, mild generalized changes of the lumbar spine without significant central canal or foraminal stenosis, and indentations along the superior endplates of L4-L5.  Diagnoses of cervical disc degeneration, intervertebral disc degeneration, cervical spondylosis, lumbar spondylosis, and cervical and lumbar radiculopathy were provided.

The Veteran reported during an April 2010 VA headache examination that he experienced headaches in the back of the head which caused dizziness.  During headaches, the Veteran had to stay in bed and was unable to do anything.  The headaches occurred approximately once per week and lasted for one day at a time.  Nausea was occasionally associated with the headaches as often as twice per month and lasted for one day at a time.  The Veteran was unable to focus or perform any daily functions during headaches and he treated the headaches with medication.  A diagnosis of headaches with dizziness was provided.

During an April 2010 VA spinal examination the Veteran reported that his spinal disabilities limited his ability to walk in that it took up to 15 minutes to walk 200 yards and he had fallen due to his spinal disabilities.  He experienced spinal stiffness, fatigue, weakness, decreased motion, numbness, and leg weakness.  There was also severe neck and lower back pain which radiated to the arm and legs, was exacerbated by physical activity, and was relieved by rest and medication.  The Veteran was able to function with medication while experiencing pain.  Flare ups of symptoms resulted in limitation of neck and lower back motion.  There were no muscle spasms and no paresthesia or bowel/bladder problems, the Veteran had never been hospitalized or had surgery for his spinal disabilities, and his disabilities had not resulted in any incapacitation during the previous 12 months.  He was right hand dominant.

Examination revealed that the Veteran's posture and gait were normal, that he was able to walk steady, that he experienced no difficulty with weight bearing or balancing, and that he did not require any assistive devices for ambulation.  The ranges of motion of the cervical spine were recorded as being flexion to 30 degrees, extension to 40 degrees, right and left lateral flexion both to 35 degrees, and right and left rotation both to 70 degrees.  There was pain at the end points of all ranges of motion and the ranges of motion remained the same following repetitive motion.  Cervical spine function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

As for the thoracolumbar spine, there was no evidence of radiating pain on movement, muscle spasms, tenderness, guarding of movement, or weakness.  Muscle tone and musculature was normal, straight leg raising was negative bilaterally, Lasegue's sign was negative, there was no atrophy present in the limbs, and there was no ankylosis.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 80 degrees, extension to 22 degrees, right lateral flexion to 26 degrees, left lateral flexion to 24 degrees, and right and left rotation both to 30 degrees.  There was pain at the end points of flexion, extension, and right and left lateral flexion, there was no pain associated with right and left rotation, and the ranges of motion all remained the same following repetitive motion.  Thoracolumbar spine function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was normal head position with symmetry in appearance and there was symmetry of spinal motion with normal curves of the spine.

Neurological examination revealed that cranial nerves I-XII were normal and that coordination was within normal limits.  Motor and sensory function were normal in the upper and lower extremities bilaterally, biceps, triceps, knee, and ankle jerk were all normal (2+) bilaterally, cerebellar function was intact, and Romberg's test and Babinski sign were both negative.  Right and left hand dexterity were both normal, there were no signs of pathologic reflexes, cutaneous reflexes were normal, and there were no signs of cervical or lumbar IVDS with chronic and permanent nerve root involvement.  The Veteran was diagnosed as having status post C-5 fracture, spondylosis and mild central canal narrowing of the cervical spine, and degenerative disc disease T11-12 and L3-4.  These disabilities had mild effects on his occupation and daily activities.

Statements from the Veteran dated in April and December 2010, January 2011 (VA Form 9), and April 2012, letters from K. Rickner, M.D. dated in April 2011 and on April 17, 2012, and a March 2011 examination report from Integris Family Care Yukon (Integris) indicate that the Veteran reported that he experienced constant neck and back pain, numbness in his right hand, fingers, arm, and foot, and headaches.  He was unable to perform physical labor and had difficulty sleeping due to pain.  His back pain was sometimes controlled with medication, stretching, and exercises, but these treatments were sometimes not helpful and he would become incapacitated and unable to work.  These episodes of incapacitation sometimes occurred once a week and lasted for a day at a time.  There was pain of the lumbar spine when the Veteran would bend forward at least 30 degrees.  The neck pain occurred on a daily basis, was very severe at times, occurred with little forward flexion of the neck (at times even without flexion), and was associated with daily radicular symptoms to both hands.  The Veteran also experienced headaches with dizziness anywhere from 3 times a week to every day which resulted in one to two days of missed work per month.  The headaches were treated with medications and the Veteran experienced 3 to 4 incapacitating headaches per month which were not responsive to medication and required him to lay down and sleep in a quiet place to resolve the headaches.  Diagnoses of intervertebral disc degeneration and cervical disc degeneration were provided.

The report of a VA cervical spine examination dated on August 16, 2012 indicates that the Veteran reported that he experienced increasing right hand numbness.  Flare ups of his neck disability occurred which resulted in headaches that would not go away, lost work, neck stiffness, and numbness of his hands.  The ranges of motion of the cervical spine were recorded as being flexion to 25 degrees with pain at 15 degrees, extension to 20 degrees with pain at 15 degrees, right lateral flexion to 25 degrees with pain at 10 degrees, left lateral flexion to 15 degrees with pain at 10 degrees, right lateral rotation to 40 degrees with pain at 30 degrees, and left lateral rotation to 35 degrees with pain at 25 degrees.  After 3 repetitions of motion, flexion and extension were both to15 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 15 degrees, right lateral rotation was to 30 degrees, and left lateral rotation was to 25 degrees.  There was functional loss/impairment of the cervical spine in terms of less movement than normal and pain on movement.  

There was no localized tenderness or pain to palpation for joints/soft tissue of the cervical spine and no guarding or muscle spasm of the cervical spine.  Muscle strength was normal (5/5) in the upper extremities bilaterally, there was no muscle atrophy, and upper extremity sensation was normal bilaterally.  There was moderate right upper extremity intermittent pain and numbness, but no constant upper extremity pain, left upper extremity intermittent pain, upper extremity paresthesias/dysesthesias, or left upper extremity numbness.  Overall, there was moderate radiculopathy involving the right C5/C6 nerve roots (upper radicular group) and right C7 nerve roots (middle radicular group).  There was no left upper extremity radiculopathy.  The Veteran did not experience any other neurological abnormalities and did not have IVDS of the cervical spine.  He did not require any assistive devices, there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis, there were no scars associated with the cervical spine disability, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran's posture and gait were normal.  He was diagnosed as having residuals of C-5 fracture with spondylosis and mild central canal narrowing.  This disability impacted his ability to work in that it caused headaches which required him to rest and miss work up to 3 times per week.

The Veteran reported during a VA back examination dated on August 16, 2012 that he experienced worsening lower back pain.  Flare ups of his back disability resulted in an inability to do any physical activity and right foot numbness.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 50 degrees with pain at 35 degrees, extension to 20 degrees with pain at 10 degrees, right and left lateral flexion both to 20 degrees with pain at 10 degrees, and right and left lateral rotation both to 30 degrees or greater with no objective evidence of painful motion.  The ranges of motion remained the same following 3 repetitions of motion.  There was functional loss/impairment of the thoracolumbar spine in terms of less movement than  normal and pain on movement.  There was no localized tenderness or pain to palpation for joints and/or soft tissues of the thoracolumbar spine and no guarding or muscle spasm of the thoracolumbar spine.

Moreover, lower extremity muscle strength was normal (5/5) bilaterally, there was no muscle atrophy, lower extremity reflexes were normal (2+) bilaterally, lower extremity sensation was normal bilaterally, and straight leg raising testing was negative bilaterally.  There was mild intermittent pain of the right lower extremity, moderate constant pain of the left lower extremity, and moderate numbness of the right lower extremity, but there was no right lower extremity constant pain, left lower extremity intermittent pain, lower extremity paresthesias/dysesthesias, or left lower extremity numbness.  Overall, there was moderate radiculopathy involving the sciatic nerve bilaterally.  There were no other neurologic abnormalities involving the thoracolumbar spine, the Veteran did not have IVDS of the thoracolumbar spine, he did not use any assistive devices, there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis, there were no scars associated with the thoracolumbar spine, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran's posture and gait were normal.  A diagnosis of degenerative disc disease, T11-12 and L3-4 was provided.  This disability impacted the Veteran's ability to work in that it prevented him from bending, lifting in excess of 50 pounds, or performing any physical jobs involving standing over an hour or climbing stairs.  He was able to perform a desk job.

An August 2012 VA headache examination report reflects that the Veteran reported that he experienced worsening headaches which were manifested by constant and pulsating/throbbing pain at the back of the head/occipital region.  There was also dizziness associated with the headaches.  The head pain lasted for more than 2 days in duration and very frequent prostrating and prolonged attacks of non-migraine headache pain occurred more frequently than once per month.  There were no scars associated with the Veteran's headaches and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran was diagnosed as having occipital neuralgia.  This disability impacted his ability to work because he had to rest during headache attacks, medications did not relieve the headaches, and he had to take time off from work many times a week.

A June 2014 examination report from Integris reflects that the Veteran experienced headaches three times per week and increased blurring of his vision.  He was diagnosed as having migraine headaches.

The report of a June 2014 VA cervical spine examination reflects that the Veteran experienced worsening cervical spine symptoms.  Flare ups of symptoms resulted in a lack of mobility, tightening of muscles, headaches, and dizziness.  The ranges of motion of the cervical spine were recorded as being flexion to 30 degrees with pain at 25 degrees, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 25 degrees with pain at 25 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, right lateral rotation to 30 degrees with pain at 30 degrees, and left lateral rotation to 25 degrees with pain at 25 degrees.  After three repetitions of motion, flexion was reduced to 25 degrees, but the ranges of motion otherwise remained unchanged.  There was functional loss/impairment of the cervical spine in terms of less movement than normal and pain on movement.  Also, there was localized tenderness or pain to palpation for joints/soft tissue of the cervical spine, but there was no guarding or muscle spasm.

Furthermore, upper extremity muscle strength was normal (5/5) bilaterally, there was no muscle atrophy, upper extremity reflexes were normal (2+) bilaterally, and sensation to the shoulder area was normal bilaterally.  Sensation of the inner/outer forearm and hands/fingers was decreased bilaterally and there was mild paresthesias/dysesthesias and numbness of the upper extremities bilaterally.  There was no constant or intermittent pain associated with the upper extremities.  Overall, there was mild upper extremity radiculopathy involving the C7 nerve roots (middle radicular group) and C8/T1 nerve roots (lower radicular group) bilaterally.  There were no other neurological abnormalities.  Although the Veteran had IVDS of the cervical spine, he had not experienced any incapacitating episodes during the previous 12 months.  He did not use any assistive devices, there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis, there were no scars associated with the cervical spine, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  His posture and gait were normal.  Diagnoses of cervical IVDS and bilateral upper extremity radiculopathy were provided.  These disabilities impacted the Veteran's ability to work because he had difficulty concentrating due to pain and missed approximately 40 days of work a year due to chronic neck pain.

The physician who conducted the June 2014 examination explained that there were contributing factors of pain, weakness, fatigability, and/or incoordination and that there were additional limitations of functional ability of the cervical spine during flare ups or repeated use over time.  The additional limitation was described as pain with weakness and range of motion loss on overuse.  The examiner was unable to provide the degree of additional range of motion loss because the Veteran reported that the additional limitations varied, and attempting to estimate the degree of additional range of motion loss would require resorting to mere speculation.

A. Upper Extremity Radiculopathy

As for left upper extremity neurological impairment, there is no evidence of any neurological symptoms involving the left upper extremity at any time during the claim period prior to April 17, 2012.  In his April 2012 letter, however, Dr. Rickner reported that the Veteran experienced "radicular symptoms to both hands on a daily basis."  The examiner who conducted the August 2012 VA cervical spine examination indicated that there was no left upper extremity radiculopathy and all objective neurological findings involving the left upper extremity were normal during that examination.  Nevertheless, during the June 2014 VA examination sensation of the left inner/outer forearm and hand/fingers was decreased and there was mild paresthesias/dysesthesias and numbness of the left upper extremity.  The examiner who conducted the examination concluded that there was mild left upper extremity radiculopathy involving the C7 nerve roots (middle radicular group) and C8/T1 nerve roots (lower radicular group).  

In light of Dr. Rickner's April 2012 report, the absence of neurological findings involving the left upper extremity during the August 2012 VA examination, and the findings of only mild neurological symptoms involving the left upper extremity during the June 2014 examination, the Board finds that there has been at most mild neurological disability involving the middle and lower radicular group on the left.  This impairment is contemplated by a 20 percent rating under DCs 8511 (middle radicular group) and 8512 (lower radicular group).  Separate 20 percent ratings for left upper extremity radiculopathy under both DCs 8511 and 8512 based on the same neurological symptoms would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2016).  Thus, only a single 20 percent rating for mild incomplete paralysis of the left upper extremity is warranted.  It is unclear when the left upper extremity neurological symptomatology began, but the earliest that it is factually ascertainable that the Veteran's disability warranted a 20 percent rating is April 17, 2012 (the date of Dr. Rickner's April 2012 letter).  A rating in excess of 20 percent is not warranted at any time during the claim period in light of the evidence of at most mild neurological impairment of the left upper extremity and the otherwise normal neurological findings involving this extremity during the claim period.  Hence, an initial 20 percent rating, but no higher, for left upper extremity radiculopathy is warranted since April 17,2012.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DCs 8511, 8512.

With respect to right upper extremity radiculopathy during the period prior to August 16, 2012, the symptoms reported by the Veteran included radiating pain to the right upper extremity, numbness/tingling, and decreased arm and grip strength.  An occasional finding of mildly decreased deep tendon reflexes was noted during this period, but all objective findings involving the right upper extremity (including muscle strength, sensation, grip strength, and deep tendon reflexes) were generally found to be normal during this period (including during the April 2010 VA examination).  In light of these findings, the Board finds that there was at most mild neurological disability involving the right upper extremity during the period prior to August 16, 2012.  Therefore, an initial rating higher than 20 percent for right upper extremity radiculopathy under DCs 8510, 8710 is not warranted at any time prior to August 16, 2012.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DCs 8510, 8710.

As for the period since August 16, 2012, the Veteran reported increasing right hand numbness and examinations revealed moderate right upper extremity pain, occasionally decreased sensation, mild numbness, and mild paresthesias/dysesthesias.  The examiners who conducted the August 2012 and June 2014 VA examinations diagnosed the Veteran as having mild to moderate right upper extremity radiculopathy involving the upper, middle, and lower radicular groups.  In light of these findings and the fact that all other right upper extremity neurologic findings were found to be normal during this period, the Board finds that there has been at most moderate incomplete paralysis involving the right upper extremity during the entire period since August 16, 2012.  Moderate incomplete paralysis of the major extremity is contemplated by a 40 percent rating under DCs 8510, 8710 (upper radicular group), DC 8511 (middle radicular group), DC 8512 (lower radicular group), and DC 8513 (all radicular groups).  As explained above, separate 40 percent ratings for right upper extremity radiculopathy based on the same neurological symptoms would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  Therefore, only a single 40 percent rating for moderate incomplete paralysis of the right upper extremity is warranted.  It is unclear when the more severe right upper extremity neurological symptomatology began, but the earliest that it is factually ascertainable that the Veteran's disability warranted a 40 percent rating is August 16, 2012 (the date of the August 2012 VA cervical spine examination).  Thus, an initial rating higher than 40 percent for right upper extremity radiculopathy is not warranted at any time since August 16, 2012.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DCs 8510, 8511, 8512, 8513, 8710.

B. Lower Extremity Radiculopathy

The symptoms of bilateral lower extremity radiculopathy that have been reported by the Veteran include radiating pain, numbness/tingling, muscle spasms, and weakness in the lower extremities bilaterally.  Examinations have revealed occasional mildly decreased lower extremity deep tendon reflexes, but the Veteran's gait has been normal and all other objective lower extremity neurological findings (including muscle strength/tone and sensation) have been normal.  The examiner who conducted the August 2012 VA back examination concluded that there was moderate radiculopathy involving the sciatic nerve bilaterally.  In light of these findings, the Board finds that the symptoms of the Veteran's right and left lower extremity radiculopathy have most closely approximated the criteria for a 20 percent rating under DCs 8520, 8720 (reflective of moderate incomplete paralysis of the sciatic nerve) during the entire claim period and that a higher initial rating is not warranted at any time during the claim period.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DCs 8520, 8720.

C. Headaches

The evidence reflects that the Veteran's headaches most closely approximate the criteria for a 50 percent rating under DC 8100.  He experiences chronic and severe headaches anywhere from once a week to every day, they require him to remain in bed, and they prevent him from performing any activities (including work).  The headaches are occasionally accompanied by nausea and dizziness.  Although medication is used to treat the headaches, they are not significantly alleviated.  The Veteran has apparently remained employed throughout the appeal period, but he has missed significant time from work (sometimes multiple days per week) due to his headaches.

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that the service-connected headaches are manifested by frequent completely prostrating and prolonged attacks and that they are productive of severe economic inadaptability.  Therefore, a 50 percent rating is warranted during the entire claim period.  This is the maximum possible schedular rating under DC 8100.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.124a, DC 8100.




D. Degenerative Arthritis of the Cervical Spine

The above evidence reflects that the Veteran's degenerative arthritis of the cervical spine is manifested by pain, tenderness, stiffness, fatigue, weakness, muscle tightness, and limitation of cervical spine motion.  As for the period prior to August 16, 2012, forward flexion of the cervical spine was limited to at most 30 degrees during the April 2010 VA examination.  The Veteran reported during that examination that flare ups of symptoms occurred which resulted in limitation of motion.  The examiner who conducted the examination did not specify the extent of any additional functional impairment during flare ups.  The Veteran is competent to report the symptoms associated with his service-connected cervical spine disability and the extent of his impairment during flare ups of symptoms and the Board has no reason to challenge the credibility of his contention.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Nevertheless, a rating in excess of 20 percent under the General Rating Formula is not warranted at any time prior to August 16, 2012 because the Veteran was able to perform forward flexion of the cervical spine well in excess of 15 degrees, there was pain only at the end point of flexion (30 degrees), the ranges of cervical spine motion remained the same following repetitive motion, and the examiner who conducted the April 2010 examination reported that cervical spine function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Regardless of the competent and credible report of flare ups and despite the fact that painful motion was documented, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's symptoms most closely approximated the criteria for a 20 percent rating under the General Rating Formula during the period prior to August 16, 2012.  The flare-ups were not so severe, frequent and/or prolonged to warrant a higher rating.  A preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's symptoms were not shown to be so disabling prior to August 16, 2012 to actually or effectively result in limitation of flexion to 15 degrees or less-the range of motion requirement for the next higher percent rating greater than 20 percent (i.e., 30 percent) for limitation of cervical spinal motion under the General Rating Formula. This evidence outweighs any reports of temporary flare ups.  Also, there was no evidence of ankylosis.

With respect to the period since August 16, 2012, the 30 percent rating is the maximum schedular rating for limitation of motion of the cervical spine under the General Rating Formula, and the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application during this period.  See Johnston, 10 Vet. App. at 85.  A rating in excess of 30 percent for the cervical spine under the General Rating Formula requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  The rating criteria provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

In this case, although the Veteran has experienced significant limitation of motion of the cervical spine, there is no evidence of his cervical spine being fixed in position or ankylosed since August 16, 2012.  Thus, a rating in excess of 30 percent for degenerative arthritis of the cervical spine is not warranted under the General Rating Formula at any time since August 16, 2012. 

The Board acknowledges that the Veteran has been diagnosed as having IVDS of the cervical spine.  Regardless, there is no evidence of any physician prescribed bed rest, there is no clinical evidence of any physician prescribed bed rest, the Veteran has not claimed otherwise, and the examiner who conducted the June 2014 VA examination specified that the Veteran had not experienced any incapacitating episodes of IVDS during the previous 12 months.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under 38 C.F.R. § 4.71a , DC 5243 based on incapacitating episodes of IVDS is not warranted at any time during the claim period.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2016).

E. Degenerative Disc Disease of the Thoracolumbar Spine

The above evidence reflects that the Veteran's degenerative disc disease of the thoracolumbar spine is manifested by pain, tenderness, stiffness, fatigue, weakness, and limitation of motion.  As for the period prior to April 17, 2012, the April 2010 VA examination report reveals that forward flexion of the thoracolumbar spine was limited to at most 80 degrees, extension was to 22 degrees, right lateral flexion was to 26 degrees, left lateral flexion was to 24 degrees, and right and left lateral rotation were both to 30 degrees.  The Veteran reported during the examination that flare ups of symptoms occurred which resulted in limitation of motion.  The examiner who conducted the examination did not specify the extent of any additional functional impairment during flare ups.  The Veteran is competent to report the symptoms associated with his service-connected thoracolumbar disability and the extent of his impairment during flare ups of symptoms and the Board has no reason to challenge the credibility of his contention.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

Nevertheless, a rating in excess of 10 percent under the General Rating Formula is not warranted at any time prior to April 17, 2012 because the Veteran was able to perform forward flexion of the thoracolumbar spine well in excess of 60 degrees, the combined range of motion of the thoracolumbar spine was well in excess of 120 degrees, there was pain only at the end points of flexion, extension, and right and left lateral flexion, the ranges of motion of the thoracolumbar spine remained the same following repetitive motion, and the examiner who conducted the April 2010 VA examination reported that thoracolumbar spine function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Regardless of the competent and credible report of flare ups and despite the fact that painful motion was documented, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's symptoms most closely approximated the criteria for a 10 percent rating under the General Rating Formula during the period prior to April 17, 2012.  The flare-ups were not so severe, frequent and/or prolonged to warrant a higher rating.  A preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's symptoms were not shown to be so disabling prior to April 17, 2012 to actually or effectively result in limitation of flexion to 60 degrees or less or limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or less-the range of motion requirements for the next higher percent rating greater than 10 percent (i.e., 20 percent) for limitation of motion of the thoracolumbar spine under the General Rating Formula. This evidence outweighs any reports of temporary flare ups.  Moreover, the Veteran did not experience any muscle spasm or guarding and there was no evidence of ankylosis.

As for the period since April 17, 2012, Dr. Rickner reported in his April 2012 letter that the Veteran was occasionally incapacitated by back pain and unable to work.  These episodes sometimes occurred once a week and lasted for a day at a time.  Also, the Veteran experienced pain "when bending forward at least 30 degrees in his lumbar spine."  During the August 2012 VA examination, the Veteran reported that flare ups of his back disability resulted in an inability to do any physical activity.  He was able to perform forward flexion of the thoracolumbar spine to 50 degrees during the examination, but there was pain beginning at 35 degrees.  

The Veteran is competent to report the symptoms of his thoracolumbar spine disability and the extent of his impairment during flare ups of symptoms.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although there is no contemporaneous medical evidence of back symptoms during flare ups, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of functional impairment due to flare ups of back symptoms are credible.

In light of the extent of the reported back symptoms during flare ups and periods of incapacitation, the fact that Dr. Rickner reported that pain occurred at 30 degrees of spinal flexion, the fact that pain began at 35 degrees of flexion during the August 2012 examination (and flexion was to 50 degrees), the fact that the August 2012 examiner noted that there was functional loss/impairment of the thoracolumbar spine in terms pain on movement, and the fact that the August 2012 examiner did not sufficiently address the extent of any additional functional impairment due to pain or flare ups, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of his service-connected degenerative disc disease of the thoracolumbar spine have more closely approximated the criteria for a 40 percent rating under the General Rating Formula at the time of Dr. Rickner's April 2012 letter and the August 2012 VA examination.  It is unclear when the more severe symptomatology began following the April 2010 VA examination and the earliest that it is factually ascertainable that the Veteran's disability warranted at least a 40 percent rating is April 17, 2012 (the date of Dr. Rickner's April 2012 letter).  

A 40 percent rating is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula, and the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for further application during this period.  See Johnston, 10 Vet. App. at 85.  A rating in excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis.  Despite the fact that the Veteran has experienced significant limitation of motion of the thoracolumbar spine, there is no evidence of his thoracolumbar spine being fixed in position or ankylosed since April 17, 2012.  Hence, a rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine is not warranted under the General Rating Formula at any time since April 17, 2012. 

Although there have been references to incapacitation caused by the Veteran's thoracolumbar spine disability, he has not been diagnosed as having IVDS of the thoracolumbar spine.  Also, there is no evidence of any physician prescribed bed rest, there is no clinical evidence of any physician prescribed bed rest, and the Veteran has not claimed otherwise.  Therefore, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under 38 C.F.R. § 4.71a , DC 5243 based on incapacitating episodes of IVDS is not warranted at any time during the claim period.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2016).
In sum, the Veteran's degenerative disc disease of the thoracolumbar spine resulted in impairments that are no more than 10 percent disabling under the General Rating Formula during the entire period prior to April 17, 2012 and a higher rating is not warranted during that period.  A 40 percent rating, but no higher, for this disability is warranted since April 17, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5235, 5243.

II. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's service-connected upper and lower extremity radiculopathy, headaches, and cervical spine and thoracolumbar spine disabilities result in a variety of symptoms that prevent him from performing certain physical activities and which significantly impact his ability to perform his occupation and activities of daily living.  Regardless of the various functional impacts reported by the Veteran, the underlying symptoms associated with his disabilities are all contemplated by the appropriate rating criteria as set forth above.  Specifically, the symptoms associated with his upper and lower extremity radiculopathy are all contemplated by DCs 8510, 8511, 8512, and 8520 in that these diagnostic codes provide ratings based upon the extent of the overall paralysis of all radicular groups and the sciatic nerve and the resulting symptoms.  

The symptoms associated with his service-connected cervical spine and thoracolumbar spine disabilities are all contemplated by DCs 5235 and 5237.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.

Moreover, the criteria for rating headaches under DC 8100 include the nature and duration of the "attacks" that would encompass all of the symptoms experienced during such attacks, and their overall impact on economic adaptability.  Hence, the criteria under DC 8100 encompass a broad range of effects of the symptoms associated with the Veteran's headaches, to include those described by the Veteran. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for the service-connected upper and lower extremity neurological disabilities, headaches, cervical spine disability, and thoracolumbar spine disability is not warranted.  38 C.F.R. § 3.321 (b)(1).

Lastly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III. TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).
The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

The Board notes that the Veteran's combined disability rating is now 100 percent.  A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. 

Regardless, the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114 (s)).  In this case, the Veteran's representative has specifically requested that consideration be "given to the issue of individual unemployability" and the Board previously expanded the appeal to include this inferred issue.  See Rice, 22 Vet. App. at 447.  Hence, this decision will include a consideration as to whether the Veteran is entitled to a TDIU.

Statements from the Veteran dated in December 2000, April and December 2010, January 2011, and April 2012, a May 2003 "Disabled Veterans Application for Vocational Rehabilitation" form (VA Form 28-1900), VA examination reports dated in May 2001, April 2010, August 2012, and June 2014, letters from Dr. Rickner dated in April 2011 and April 2012, and private treatment records dated from February 2010 to March 2015 indicate that the Veteran completed 18 years of education and has been employed as an engineer and a technical specialist/assistant aircraft mechanic with an aircraft manufacturer.  The most recent evidence of employment is contained in a March 2015 examination report from Integris, which indicates that he remains employed on a full time basis with the Federal Aviation Administration.  He experiences chronic headaches with occasional blurred vision and nausea, pain and pressure in his hands, constant neck and back pain, limited motion of his neck and back, and numbness/tingling and pain in his upper and lower extremities bilaterally.  His headaches impair his work efficiency and concentration, he has missed time from work due to headaches and symptoms associated with his neck and back disabilities, and he relies upon his hands to perform his job.  Also, his shoulder, neck, and back disabilities prevent him from performing hard manual labor and other physical activities.

The Veteran is competent to state that his service-connected disabilities preclude him from working, as the question of whether a veteran could perform the physical and mental acts required by employment at a given time is one about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Nevertheless, the preponderance of the evidence supports a finding that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.  The Board acknowledges that his service-connected disabilities have resulted in significant functional impairments, have impacted his ability to perform certain physical occupational tasks, and have resulted in lost time from work.  However, the Veteran has not contended, and the evidence does not otherwise indicate, that he is unemployed and unable to secure or follow any substantially gainful occupation due to service-connected disabilities.  Rather, the evidence reflects that he has been employed with an aircraft manufacturer and the Federal Aviation Administration and the most recent evidence of employment (the March 2015 examination report from Integris) indicates that he remains employed on a full time basis.  Hence, despite the occupational limitations and impairments caused by his service-connected disabilities, he has maintained the ability to perform substantially gainful employment and is apparently still gainfully employed.  As explained above, the AOJ sent a letter to the Veteran in July 2016 and asked him to complete a formal application for a TDIU (VA Form 21-8940), on which he could specify his earnings and employment history.  The Veteran failed to respond to the letter, did not submit any completed VA Form 21-8940, and has not otherwise provided any information pertaining to his employment history or his current employment status.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).

Overall, the weight of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from securing and following all substantially gainful employment consistent with his education and occupational experience. Although his service-connected disabilities have resulted in some work impairments, his own reports and the above lay and medical evidence support a finding that his service-connected disabilities (either individually or collectively) do not result in an inability to secure and follow substantially gainful employment.

For the foregoing reasons, the preponderance of the evidence is against entitlement to a TDIU.  The benefit-of-the-doubt doctrine is therefore not for application in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107  (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to an initial 20 percent rating, but no higher, from April 17, 2012, for left upper extremity radiculopathy is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 20 percent, prior to August 16, 2012, and an initial rating higher than 40 percent, since August 16, 2012, for right upper extremity radiculopathy is denied.

Entitlement to an initial rating higher than 20 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial rating higher than 20 percent for left lower extremity radiculopathy is denied.

Entitlement to a 50 percent rating for headaches with dizziness is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent, prior to August 16, 2012, and a rating in excess of 30 percent, since August 16, 2012, for degenerative arthritis of the cervical spine is denied.

Entitlement to a rating in excess of 10 percent, prior to April 17, 2012, for degenerative disc disease of the thoracolumbar spine is denied.

Entitlement to a 40 percent rating, but no higher, from April 17, 2012, for degenerative disc disease of the thoracolumbar spine is granted, subject to controlling regulations governing the payment of monetary awards.


	(CONTINUED ON NEXT PAGE)


Entitlement to a TDIU is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


